UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: March 31, 2010 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2010 FMI Provident Trust Strategy Fund (FMIRX) A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund April 26, 2010 Dear Fellow Shareholders: The FMI Provident Trust Strategy Fund advanced 6.58% for the three months ended March, versus 5.39% for the benchmark Standard & Poor’s 500 Index.Given the volatility in the equity markets over the last two and a half years, Scott and his team have done an admirable job of protecting and enhancing our returns as shareholders.Holding a relatively high cash position during the worst of the decline in late 2007 through early 2009 served us well then, and now, with an invested equity position of almost 80%, the Fund has performed admirably in the current recovery.While valuations are certainly not as attractive as they were 12 months ago, as detailed in Scott’s letter, the Fund is attractively valued and solid investments have been made in a number of attractive equities. From here, we believe the economy will sustain a moderate 3-4.5% growth rate for the balance of 2010 and early 2011.This would be characterized as a more subdued recovery, particularly given the sharp contraction of the economy in the most recent recession.Lingering worries include tight credit, losses in real estate wealth, and an uncertain employment outlook that will certainly, in our opinion, remain problematic for the next 12-18 months.Inflation, while a long-term concern for all of us, is currently quite muted, given the softness in housing, depressed wages, and significant excess corporate capacity to ease that concern in the immediate future.At some point down the road, however, the significant fiscal and monetary stimulus, accompanied by the large current budget deficits, and the recently-passed healthcare reform legislation, will need to be addressed if inflation is to be held in check.The recent rise in the 10-Year Treasury Notes to almost 4% implies that some are starting to raise at least a yellow caution flag.All of these issues are being continuously monitored by the FMI Provident Trust Strategy Fund management team, and factored in to their investment decisions. Against this backdrop, we feel we have a portfolio that is well-positioned for the next 12-24 months, and while the moves in both the Fund and the market have been substantial, we think we will be able to continue to find stocks that are attractively priced for the next three to five years. As always, we thank you very much for your continued support of, and investment in, the FMI Provident Trust Strategy Fund. Sincerely, Ted D. Kellner, CFA Chairman & CEO Fiduciary Management, Inc. (Adviser) 100 E. Wisconsin Ave. • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com FMI Provident Trust Strategy Fund April 14, 2010 Dear Fellow FMI Provident Trust Strategy Fund Shareholders, FMI Provident Trust Strategy (FMIRX) gained 6.58%(1) for the three months ended March versus the S&P 500’s 5.39%(2) advance.More importantly, since being named manager on September 9, 2002, FMIRX gained 90.48% cumulatively versus +50.49% for the S&P 500. 2010 profit expectations for the S&P 500 are $75-$80 which places the stock market valuation at an attractive 15-16X well below the 25X P/E for intermediate corporate bonds (the reciprocal of a 4% yield) and money markets infinite P/E.During the quarter, we maintained our equity exposure at approximately 80% but increased the median market capitalization of the portfolio from $4.8 billion (March 2009) to $22.0 billion (March 2010), due both to an increase in share prices and new positions in larger companies (Hewlett-Packard and Oracle Corp.).The Fund continues to emphasize our best research ideas with the top ten positions representing 56.3% of total net assets.FMIRX is positioned for an S&P 500 2010 range of 1200-1400, an improving employment rate, and annual GDP growth of 3-4.5%. We are flexible to new ideas and trends, believing the best approach to an uncertain world is an open mind. We remain committed to the greater return power of common stocks (6% per year above inflation since 1900).Higher 2011 taxes on dividends and earned income (40%+) should improve the attractiveness of more lightly taxed (24%) equity capital gains. Thank you for your investment in and support of the FMI Provident Trust Strategy Fund. Best Regards, J. Scott Harkness Portfolio Manager The Fund’s one-year and annualized 5-year and 10-year returns through March 31, 2010 were 36.34%, 6.69% and 0.85%, respectively. The S&P 500 one-year and annualized 5-year and 10-year returns through March 31, 2010 were 49.77%, 1.92% and –0.65%, respectively. 2 FMI Provident Trust Strategy Fund COST DISCUSSION As a shareholder of the FMI Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2009 through March 31, 2010. Industry Sectors as of March 31, 2010 Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/09 Value 3/31/10 Period* 10/01/09-3/31/10 FMI Provident Trust Strategy Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2009 and March 31, 2010). 3 FMI Provident Trust Strategy Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) ASSETS: Investments in securities, at value (cost $97,656,458) $ Receivable from investments sold Cash Receivable from shareholders for purchases Dividends and interest receivable Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 300,000,000 shares authorized; 14,909,172 shares outstanding Net unrealized appreciation on investments Accumulated net realized loss on investments ) Distributions in excess of net investment income ) Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($120,759,738 ÷ 14,909,172 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) Shares Cost Value LONG-TERM INVESTMENTS — 85.2% (a) COMMON STOCKS — 79.7% (a) CONSUMER SERVICES SECTOR — 6.0% Other Consumer Services — 6.0% DeVry, Inc. $ $ ELECTRONIC TECHNOLOGY SECTOR — 4.4% Computer Processing Hardware — 4.4% Hewlett-Packard Co. FINANCE SECTOR — 19.2% Finance/Rental/Leasing — 5.3% Visa Inc. Investment Banks/Brokers — 4.5% The Goldman Sachs Group, Inc. Investment Managers — 4.8% Franklin Resources, Inc. Major Banks — 4.6% PNC Financial Services Group, Inc. HEALTH SERVICES SECTOR — 6.6% Health Industry Services — 6.6% Express Scripts, Inc.* INDUSTRIAL SERVICES SECTOR — 4.1% Engineering & Construction — 4.1% Jacobs Engineering Group Inc.* 4 FMI Provident Trust Strategy Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2010 (Unaudited) Shares or Principal Amount Cost Value LONG-TERM INVESTMENTS — 85.2% (a) (Continued) COMMON STOCKS — 79.7% (a) (Continued) RETAIL TRADE SECTOR — 11.3% Apparel/Footwear Retail — 4.7% The TJX Companies, Inc. $ $ Department Stores — 5.8% Kohl’s Corp.* Home Improvement Chains — 0.8% Fastenal Co. TECHNOLOGY SERVICES SECTOR — 26.7% Information Technology Services — 22.6% Accenture PLC Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* Infosys Technologies Ltd. SP-ADR Packaged Software — 4.1% Oracle Corp. TRANSPORTATION SECTOR — 1.4% Trucking — 1.4% Heartland Express, Inc. Total common stocks CORPORATE BONDS — 5.5%(a) $ ConocoPhillips, 4.75%, due 02/01/14 The Coca-Cola Co., 3.625%, due 03/15/14 JP Morgan Chase & Co., 4.65%, due 06/01/14 Hewlett-Packard Co., 4.75%, due 06/02/14 JP Morgan Chase & Co., 3.70%, due 01/20/15 Total corporate bonds Total long-term investments SHORT-TERM INVESTMENTS — 16.0% (a) U.S. Treasury Securities — 16.0% $ U.S. Treasury Bills, 0.055% — 0.08%, due 04/15/10 U.S. Treasury Bills, 0.07% — 0.12%, due 05/13/10 U.S. Treasury Bills, 0.13%, due 06/03/10 Total short-term investments Total investments — 101.2% $ Liabilities, less cash and receivables — (1.2%) (a) ) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. SP-ADR–Sponsored American Depositary Receipts The accompanying notes to financial statements are an integral part of this schedule. 5 FMI Provident Trust Strategy Fund STATEMENT OF OPERATIONS For the Six Month Period Ending March 31, 2010 (Unaudited) INCOME: Dividends $ Interest Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Registration fees Professional fees Printing and postage expense Custodian fees Board of Directors fees Insurance expense Other expenses Total expenses before reimbursement Less expenses reimbursed by adviser ) Net expenses NET INVESTMENT INCOME NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Month Period Ending March 31, 2010 (Unaudited) and For the Year Ended September 30, 2009 OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net increase in unrealized appreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.0115 and $0.0306 per share, respectively) ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (3,812,244 and 8,126,022 shares, respectively) Net asset value of shares issued in distributions reinvested (20,856 and 41,099 shares, respectively) Cost of shares redeemed (2,497,404 and 2,450,287 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes overdistributed net investment income of $35,426 and $81,144, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 6 FMI Provident Trust Strategy Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the For the Period From Year Six Month July 1, 2005 to Ended Period Ending Years Ended September 30, September 30, June 30, March 31, 2010 PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) )* )* ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income ) — — — Distributions from net realized gains — — — ) Total from distributions ) Net asset value, end of period $ TOTAL RETURN 10.22%
